



Exhibit No. 10.1


UNIVEST CORPORATION OF PENNSYLVANIA
AMENDED AND RESTATED
UNIVEST 2013 LONG-TERM INCENTIVE PLAN




SECTION 1. Purpose; Definitions.


The name of this plan is the Amended and Restated Univest 2013 Long‑Term
Incentive Plan (the “Plan”). The purpose of the Plan is to enable certain
Employees and Non-Employee Directors of Univest Corporation of Pennsylvania (the
“Corporation”) and its Subsidiaries to (i) own shares of stock, or stock-based
rights, in the Corporation, (ii) participate in the shareholder value which has
been created, (iii) have a mutuality of interest with other shareholders and
(iv) enable the Corporation to attract, retain, and motivate key Employees of
particular merit.
For the purposes of the Plan, the following terms shall be defined as set forth
below:
(a) "Award” means the grant under the Plan of Stock Option, Stock Appreciation
Rights, Restricted Stock, Restricted Stock Units or Long-Term Performance
Awards.


(b) “Board” means the Board of Directors of the Corporation.


(c) “Cause” means a felony conviction of a Participant or the failure of a
Participant to contest prosecution for a felony, or a Participant’s willful
misconduct or dishonesty, any of which is directly and materially harmful to the
business or reputation of the Corporation.


(d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.


(e) “Committee” means the Committee referred to in Section 2 of the Plan. If at
any time no Committee shall be in office, then the functions of the Committee
specified in the Plan shall be exercised by the Compensation Committee of the
Board.


(f) “Corporation” means Univest Corporation of Pennsylvania, a corporation
organized under the laws of the Commonwealth of Pennsylvania, or any successor
organization.


(g) “Disability” means the inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve months.


(h) “Employee” means any common law employee of the Corporation or a Subsidiary.
An Employee does not include any individual who: (i) does not receive payment
for services directly from the Corporation’s or a Subsidiary’s payroll; (ii) is
employed by an employment agency that is not a Subsidiary; or (iii) who renders
services pursuant to a written arrangement that expressly provides that the
service provider is not eligible for participation in




1

--------------------------------------------------------------------------------





the Plan, regardless if such person is later determined by the Internal Revenue
Service or a court of competent jurisdiction to be a common law employee.


(i) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(j) “Fair Market Value” means, for all purposes under the Plan, the last
reported sale price of the Stock on the relevant national securities exchange
for the applicable date.


(k) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “Incentive Stock Option” within the meaning of Code
Section 422.


(l) “Long-Term Performance Award” or “Long Term Award” means an Award made
pursuant to Section 8 below that is payable in cash and/or Stock (including
Restricted Stock) in accordance with the terms of the grant, based on
Corporation, business unit and/or individual performance.


(m) “Non-Employee Director” means a member of the Board, or of the board of
directors of a Subsidiary or any other body performing the function of a board
of directors, who is not an Employee.


(n) “Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.


(o) “Participant” means an Employee or Non-Employee Director to whom an Award is
granted pursuant to the Plan and which Award remains outstanding.


(p) “Plan” means this Amended and Restated Univest 2013 Long-Term Incentive
Plan, as hereinafter amended from time to time.


(q) “Restricted Stock” means an Award of shares of Stock that is subject to
restrictions pursuant to Section 7 below.


(r) “Restricted Stock Unit” means an Award that is subject to the provisions
Section 7A below.


(s) “Restriction Period” means the period set forth by the Committee commencing
with the date of an Award as provided in Section 7(c) or Section 7A(c) as
applicable.


(t) “Rules” means Section 16 of the Exchange Act, and the regulations
promulgated thereunder.


(u) “Securities Broker” means the registered securities broker acceptable to the
Corporation who agrees to effect the cashless exercise of an Option pursuant to
Section 5(1) hereof.


(v) “Stock” means the Common Stock of the Corporation, par value $5.00 per
share.






2

--------------------------------------------------------------------------------





(w) “Stock Appreciation Right” means the right, pursuant to an Award granted
under Section 6 below, to surrender to the Corporation all (or a portion) of a
Stock Option in exchange for an amount equal to the difference between (i) the
Fair Market Value, as of the date such Stock option (or such portion thereof) is
surrendered, of the shares of Stock covered by such Stock Option (or such
portion thereof), and (ii) the aggregate exercise price of such Stock Option (or
such portion thereof).


(x) “Stock Option” or “Option” means any option to purchase shares of Stock
(including Restricted Stock, if the Committee so determines) granted pursuant to
Section 5 below.


(y) “Subsidiary” means a subsidiary corporation, as defined in Code
Section 424(f), of the Corporation.


SECTION 2. Administration.


The Plan shall be administered by a Committee of not less than two Non-Employee
Directors, who shall be appointed by the Board of Directors of the Corporation
and who shall serve at the pleasure of the Board; provided, however, that at any
time no such Committee is emplaced, the Compensation Committee of the Board
shall exercise the Committee’s functions as described herein and any reference
to the Committee shall in such circumstances be deemed a reference to such
Compensation Committee. Each member of the Committee shall meet the requirements
of a non-employee director as defined in Rule 16b-3(b)(3)(i) as promulgated by
the Securities and Exchange Commission under the Exchange Act, or any successor
definition adopted by the Securities and Exchange Commission.
The Committee shall have the authority to grant to eligible Employees and Non-
Employee Directors, pursuant to the terms of the Plan: (i) Stock Options,
(ii) Stock Appreciation Rights, (iii) Restricted Stock, (iv) Restricted Stock
Units, and/or (v) Long‑Term Performance Awards.
In particular, the Committee shall have the authority:
(a) to select the Employees and Non-Employee Directors to whom Awards may from
time to time be granted hereunder;
(b) to determine whether and to what extent Awards, are to be granted hereunder;
(c) to determine the number of shares of Stock to be covered by each Award
granted hereunder;
(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder: including, but not limited to, the
share price and any restriction or limitation, or any vesting acceleration or
forfeiture waiver regarding any Award and/or the shares of Stock relating
thereto, based on such factors as the Committee shall determine, in its sole
discretion;








3

--------------------------------------------------------------------------------





(e) to determine whether and under what circumstances a Stock Option may be
settled in cash or stock;


(f) to determine whether and under what circumstances a Stock Option may be
exercised without a payment of cash under Section 5(l); and


(g) to determine whether, to what extent and under what circumstances,
consistent with the requirements of Code Section 409A, Stock and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the Participant.


The Committee shall have the authority to adopt, alter, and repeal such
administrative rules, guidelines, and practices governing the Plan as it shall,
from time to time, deem advisable; to interpret the terms and provisions of the
Plan and any Award (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.
All decisions made by the Committee pursuant to the provisions of the Plan shall
be final and binding on all persons, including the Corporation and Participants.


SECTION 3. Stock Subject to the Plan.


(a) Stock Subject to Plan. The initial total aggregate number of shares of
Common Stock for which Awards may be made under the Plan shall not exceed
2,000,000 shares. Notwithstanding the foregoing, the number of shares of Common
Stock available for issuance under the Plan, including shares subject to then
outstanding Awards, shall automatically increase on the first trading day of
January of each calendar year during the term of the Plan, beginning with
calendar year 2014, by an amount equal to the lesser of (i) 12½% of the positive
difference, if any, between the number of outstanding shares of Common Stock,
including shares subject to outstanding Awards, on the last trading day of the
immediately preceding calendar year and the number of outstanding shares of
Common Stock, including shares subject to outstanding Awards, on the first
trading day of such immediately preceding calendar year; or (ii) an amount
determined by the Board.  No Incentive Stock Options may be granted on the basis
of the additional shares of Common Stock resulting from such annual increases. 
The limitation established by this Section shall be subject to adjustment as set
forth in Paragraph 3(d) below.


Notwithstanding the foregoing, (i) no individual shall receive, over the term of
the Plan, Awards covering in the aggregate more than 30% of the shares of Stock
authorized for grant under the Plan and (ii) in any calendar year, the total
number of shares of Stock with respect to which Awards may be granted to any
individual under this Plan shall not exceed, subject to adjustment in accordance
with paragraph 3(d) below, 250,000 shares.
(b) Unused, Forfeited, and Reacquired Shares. Shares of Stock not distributed as
a result of unexercised or partially unexercised and terminated Awards, or
shares of Stock under Awards in which the rights to receive or retain Stock have
otherwise been terminated, expired or forfeited, and with respect to which Stock
no material benefit was received by a Participant (e.g., dividends), shall again
be made available for distribution in connection with future Awards under the
Plan to the extent not inconsistent with available exemptions under the Rules.
Any shares made available for distribution in connection with future Awards
pursuant to this


4

--------------------------------------------------------------------------------





paragraph (b) shall be added to the shares then otherwise remaining available
pursuant to paragraph (a) of this Section 3.
(c) Other Adjustment. In the event of any merger, reorganization, consolidation,
recapitalization, Stock dividend, or other change in corporate structure
affecting the Stock, such substitution or adjustment shall be made in the
aggregate number of shares reserved for issuance under the Plan, in the number
and option price of shares subject to outstanding Options granted under the Plan
and in the number and price of shares subject to other Awards, as may be
determined to be appropriate by the Committee in its sole discretion; provided,
however, that any such adjustments shall be made in a manner consistent with the
regulations under Code Section 409A so as not to cause the Plan or any Award to
become subject to the application of Code Section 409A, and provided further, to
the extent consistent with the foregoing, the number of shares subject to any
Award shall always be a whole number. Such adjusted option price shall also be
used to determine the amount payable by the Corporation upon the exercise of any
Stock Appreciation Right associated with any Stock Option.
SECTION 4. Eligibility.


Employees and Non-Employee Directors are eligible to be granted Awards under the
Plan.
SECTION 5. Stock Options.
Stock Options may be granted alone, in addition to or in tandem with other
Awards granted under the Plan. Any Stock Option granted under the Plan shall be
in such form as the Committee may from time to time approve. Stock Options
granted under the Plan may be of two types: (i) Incentive Stock Options and
(ii) Non-Qualified Stock Options.
The Committee shall have the authority to grant any Participant Incentive Stock
Options, Non-Qualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights), provided that Incentive Stock
Options may only be granted to Employees. To the extent that any Stock Option
does not qualify as an Incentive Stock Option, it shall constitute a separate
Non-Qualified Stock Option.
Anything in the Plan to the contrary notwithstanding, no term of this Plan
relating to Incentive Stock Options shall be interpreted, amended or altered,
nor shall any discretion or authority granted under the Plan be so exercised, so
as to disqualify the Plan under Code Section 422, or, without the consent of the
Participant(s) affected, to disqualify any Incentive Stock Option under Code
Section 422. Options granted under the Plan shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Committee shall deem
appropriate:
(a) Option Price. The option price per share of Stock purchasable under a Stock
Option shall be determined by the Committee at the time of grant but shall not
be less than 100% of the Fair Market Value of the Stock on the date of grant.
However, any Incentive Stock Option granted to any Participant who, at the time
the option is granted, owns more than 10% of the voting power of all classes of
stock of the Corporation or of a parent or subsidiary of the




5

--------------------------------------------------------------------------------





Corporation, shall have an exercise price no less than 110% of Fair Market Value
per share on the date of grant.
(b) Option Term. The term of each Stock Option shall be fixed by the Committee,
but no Incentive Stock Option shall he exercisable more than ten years after the
date the Option is granted and no Non-Qualified Stock Option shall be
exercisable more than ten years and one day after the date the Option is
granted. However, any Incentive Stock Option granted to any Participant who, at
the time the option is granted owns more than 10% of the voting power of all
classes of Stock of the Corporation or of a parent or subsidiary of the
Corporation may not have a term of more than five years. No Stock Option may be
exercised by any person after expiration of the term of such Option.
(c) Exercisability. Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee at
the time of grant; provided, however, that, except as provided in Section 5(f)
and Section 9, unless otherwise determined by the Committee at the time of
grant, no Stock Option shall be exercisable during the six months following the
date of the granting of the Option. If the Committee provides, in its
discretion, that any Stock Option is exercisable only in installments, the
Committee may waive such installment exercise provisions at any time at or after
grant in whole or in part, based on such factors as the Committee shall
determine, in its sole discretion.
(d) Method of Exercise. Subject to any applicable vesting period or installment
exercise provisions that may apply under Section 5(c), Stock Options may be
exercised in whole or in part at any time and from time to time during the
Option term, by giving written notice of exercise to the Corporation specifying
the number of shares to be purchased.
Such notice shall be accompanied by payment in full of the purchase price,
either by certified or bank check or such other instrument as the Committee may
accept. As determined by the Committee, in its sole discretion, at or after
grant, payment in full or in part may also be made in the form of unrestricted
Stock already owned by the Participant or, in the case of the exercise of a
Non-Qualified Stock Option, by the withholding of whole shares of Stock (based,
in each case, on the Fair Market Value of the Stock on the date the option is
exercised); provided, however, that, in the case of an Incentive Stock Option,
the right to make a payment in the form of already owned shares may be
authorized only at the time the option is granted.
No shares of Stock shall be issued until full payment therefore has been made.
An Participant shall generally have the rights to dividends or other rights of a
shareholder with respect to shares subject to the Option only after the
Participant has given written notice of exercise, has paid in full for such
shares, and, if requested, has given the representation described in
Section 12(a).
(e) Non-Transferability of Options. No Stock Option shall be transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Participant’s lifetime,
only by the Participant.
(f) Termination by Reason of Death. Subject to Section 5(j), if a Participant’s
employment or service with the Corporation and any Subsidiary terminates by
reason of death,




6

--------------------------------------------------------------------------------





any Stock Option held by such Participant may thereafter be exercised, to the
extent then exercisable or on such accelerated basis as the Committee may
determine at or after grant, by the legal representative of the estate or by the
legatee of the Participant under the will of the Participant, for a period of
one year (or such shorter period as the Committee may specify at the time of
grant) from the date of such death or until the expiration of the stated term of
such Stock Option, whichever period is the shorter.
(g) Termination by Reason of Disability. Subject to Section 5(j), if a
Participant’s employment or service with the Corporation and any Subsidiary
terminates by reason of Disability, any Stock Option held by such Participant
may thereafter be exercised by the Participant, to the extent it was exercisable
at the time of termination, or on such accelerated basis as the Committee may
determine at the time of or after grant, for a period of two years (or such
shorter period as the Committee may specify at the time of grant) from the date
of such termination of employment or service or until the expiration of the
stated term of such Stock Option, whichever period is the shorter; provided,
however, that if the Participant dies within such two-year period (or such
shorter period as the Committee shall specify at the time of grant), any
unexercised Stock Option held by such Participant shall, at the sole discretion
of the Committee, thereafter be exercisable to the extent to which it was
exercisable at the time of death for a period of twelve months from the date of
such death or until the expiration of the stated term of such Stock Option,
whichever period is the shorter. In the event of termination of employment or
service by reason of Disability, if an Incentive Stock Option is exercised after
the expiration of the exercise periods that apply for purposes of Code
Section 422, such Stock Option will thereafter be treated as a Non-Qualified
stock Option.
(h) Voluntary Termination. Subject to Section 5(j), if a Participant voluntarily
terminates employment or service with the Corporation and any Subsidiary, any
Stock Option held by such Participant may thereafter be exercised by the
Participant, to the extent it was exercisable at the time of such termination or
on such accelerated basis as the Committee may determine at or after grant, for
a period of two years (or such shorter period as the Committee may specify at
the time of grant) from the date of such termination of employment or service or
until the expiration of the stated term of such Stock Option, whichever period
is the shorter; provided, however, that, if the Participant dies within such
two-year period, any unexercised Stock Option held by such Participant shall, at
the sole discretion of the Committee, thereafter be exercisable, to the extent
to which it was exercisable at the time of death, for a period of twelve months
from the date of such death or until the expiration of the stated term of such
Stock Option, whichever period is the shorter. In the event of a voluntary
termination of employment, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Code Section 422,
such Stock Option will thereafter be treated as a Non-Qualified Stock Option.
(i) Other Termination. Unless otherwise determined by the Committee at the time
of grant, if a Participant’s employment or service with the Corporation and any
Subsidiary terminates for any reason other than death, Disability, or voluntary
termination, the Stock Option shall thereupon terminate, except that such Stock
Option may be exercised for the lesser of three months or the balance of such
Stock Option’s term if the Participant is involuntarily terminated by the
Corporation without without Cause.






7

--------------------------------------------------------------------------------





(j) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value of stock (determined as of the date of grant) with respect to which
Incentive Stock Options are exercisable for the first time by any Participant
during any calendar year (under all plans of the Corporation and its parent and
subsidiary corporations) exceeds $100,000, such Options shall be treated as
Options which are not Incentive Stock Options.
To the extent (if any) permitted under Code Section 422, if (i) a participant’s
employment with the Corporation and any Subsidiary is terminated by reason of
death, Disability, or voluntary termination and (ii) the portion of any
Incentive Stock Option that is otherwise exercisable during the post-termination
period specified under Section 5(f), (g), or (h), applied without regard to this
Section 5(j), is greater than the portion of such Option that is exercisable as
an “incentive stock option” during such post-termination period under Code
Section 422, such post-termination period shall automatically be extended (but
not beyond the original option term) to the extent necessary to permit the
Participant to exercise such Incentive Stock Option. The Committee is also
authorized to provide at the time of grant for a similar extension of the
post-termination exercise period in the event of a Change in Control.
(k) Cash-Out of Option. On receipt of written notice to exercise, the
Corporation may, in the Committee’s sole discretion, elect to cash out all or
part of the portion of the Option(s) to be exercised by paying the Participant
an amount, in cash or Stock, equal to the excess of the Fair Market Value of the
Stock over the Option price on the effective date of such exercise.
(l) Cashless Exercise. To the extent permitted under the applicable laws and
regulations under Section 16 of the Securities Act, and the Rules, and with the
consent of the Committee, the Corporation agrees to cooperate in a “cashless
exercise” of an Option. The cashless exercise shall be effected by the
Participant delivering to the Securities Broker instructions to sell or withhold
a sufficient number of shares of Common Stock to cover the costs and expenses
associated therewith.
SECTION 6. Stock Appreciation Rights.
(a) Grant and Exercise. Stock Appreciation Rights may be granted in conjunction
with all or part of any Stock Option granted under the Plan; such rights may be
granted only at the time of the grant of such Stock Option.
A Stock Appreciation Right or applicable portion thereof granted with respect to
a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise determined by the Committee, in its sole discretion, at the time of
grant, a Stock Appreciation Right granted with respect to less than the full
number of shares covered by a related Stock Option shall not be reduced until
the number of shares covered by an exercise or termination of the related Stock
Option exceeds the number of shares not covered by the Stock Appreciation Right.
A Stock Appreciation Right may be exercised by a Participant, in accordance with
Section 6(b), by surrendering the applicable portion of the related Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the




8

--------------------------------------------------------------------------------





manner prescribed in Section 6(b). Stock Options which have been so surrendered,
in whole or in part, shall no longer be exercisable to the extent the related
Stock Appreciation Rights have been exercised.


(b) Terms and Conditions. Stock Appreciation Rights shall be subject to such
terms and conditions, not inconsistent with the provisions of the Plan, as shall
be determined from time to time by the Committee, including the following:


(i) Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate, if any, shall be
exercisable in accordance with the provisions of Section 5 and this Section 6 of
the Plan.


(ii) Upon the exercise of a Stock Appreciation Right, a Participant shall be
entitled to receive an amount in cash and/or shares of Stock equal in value to
the excess of the Fair Market Value on the exercise date of one share of Stock
over the Option price per share specified in the related Stock Option,
multiplied by the number of shares in respect of which the Stock Appreciation
Rights have been exercised, with the form of payment to be determined by the
Committee.


(iii) Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised for the purpose of the limitation set forth in Section 3 of
the Plan on the number of shares of Stock to be issued under the Plan, but only
to the extent of the number of shares issued under the Stock Appreciation Right
at the time of exercise based on the value of the Stock Appreciation Right at
such time.


(iv) A Stock Appreciation Right granted in connection with a Stock Option may be
exercised only if and when the Fair Market Value of the Stock subject to the
Stock Option exceeds the exercise price under such Stock Option.


(v) In its sole discretion, the Committee may provide, at the time of grant of a
Stock Appreciation Right under this Section 6, that such Stock Appreciation
Right can be exercised only in the event of a Change in Control, subject to such
terms and conditions as the Committee may specify at the time of grant.


SECTION 7. Restricted Stock.


(a) Administration. Shares of Restricted Stock may be issued either alone or in
addition to other Awards. The Committee shall determine the Participants to
whom, and the time or times at which, grants of Restricted Stock will be made,
the number of shares to be awarded, the price (if any) to be paid by the
recipient of Restricted Stock (subject to Section 7(b)), the time or times
within which such Awards may be subject to forfeiture, and all other conditions
of the Awards.


The Committee may condition the grant of Restricted Stock upon the attainment of
specified performance goals or such other factors as the Committee may
determine, in its sole discretion.


9

--------------------------------------------------------------------------------





The provisions of Awards of Restricted Stock need not be the same with respect
to each Participant.
(b) Awards and Certificates. The prospective recipient of an Award of Restricted
Stock shall not have any rights with respect to such Award, unless and until
such recipient has executed an agreement evidencing the Award and has delivered
a fully executed copy thereof to the Corporation, and has otherwise complied
with the applicable terms and conditions of such Award.
(i) The purchase price for shares of Restricted Stock, if any, shall be
determined by the Committee at the time of grant.
(ii) Awards of Restricted Stock must be accepted within a period of 60 days (or
such shorter period as the Committee may specify at the time of grant) after the
Award date, by executing a Restricted Stock Award Agreement and paying whatever
price (if any) is required under Section 7(b)(i).
(iii) Each Participant receiving an Award of Restricted Stock shall be issued a
stock certificate in respect of such shares of Restricted Stock, or, in the
Committee’s discretion, such Award and the shares of Restricted Stock granted
thereunder may be recorded electronically. Any certificate issued shall be
registered in the name of such Participant, and shall bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Univest 2013 Long-Term Incentive Plan and an Agreement entered into between the
registered owner and Univest Corporation of Pennsylvania. Copies of such Plan
and Agreement are on file in the offices of Univest Corporation of Pennsylvania,
14 North Main Street, Souderton, Pennsylvania 18964, Attention: Human
Resources ‒ Executive Compensation.”
(iv) The Committee shall require that any stock certificates evidencing such
shares be held in custody by the Corporation until the restrictions thereon
shall have lapsed, and that, as a condition of any Award of Restricted Stock,
the Participant shall have delivered a stock power, endorsed in blank, relating
to the Stock covered by such Award.
(c) Restrictions and Conditions. The shares of Restricted Stock awarded pursuant
to this Section 7 shall be subject to the following restrictions and conditions.
(i) Subject to the provisions of this Plan and the Award agreement, during the
Restriction Period, the Participant shall not be permitted to sell, transfer,
pledge, assign, or otherwise encumber shares of Restricted Stock awarded under
the Plan. Within these limits, the Committee, in its sole discretion, may
provide for the lapse of such restrictions in installments and may accelerate or
waive such restrictions in whole or in part, based on service, performance, or
such other factors or criteria as the Committee may determine, in its sole
discretion.








10

--------------------------------------------------------------------------------





(ii) Except as provided in this paragraph (ii) and Section 7(c)(i), the
Participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Corporation, including the right to vote the
shares, and the right to receive any cash dividends. The Committee, in its sole
discretion, as determined at the time of award, may require the payment of cash
dividends to be deferred and, if the Committee so determines, reinvested in
additional Restricted Stock to the extent shares are available under Section 3;
provided, however, that any such provision for the deferral of cash dividends
shall comply with the requirements for establishment of a permissible time and
form of payment of such dividends, and shall otherwise comply with the
applicable regulations, under Code Section 409A.


(iii) Except as provided in Section 7(c)(iv), upon termination of a
Participant’s employment or service with the Corporation and any Subsidiary for
any reason during the Restriction Period, all shares still subject to
restriction shall be forfeited by the Participant.


(iv) In the event of hardship or other special circumstances of a Participant
whose employment or service with the Corporation and any Subsidiary is
involuntarily terminated (other than for Cause), the Committee may, in its sole
discretion, waive in whole or in part any or all remaining restrictions with
respect to such Participant’s shares of Restricted Stock, based on such factors
as the Committee may deem appropriate.


(v) If and when the Restriction Period expires without a prior forfeiture of the
Restricted Stock subject to such Restriction Period, the certificates for such
shares, if any, shall be promptly delivered to the Participant.


SECTION 7A. Restricted Stock Units.


(a) Administration. Awards of Restricted Stock Units may be issued either alone
or in addition to other Awards. The Committee shall determine the Participants
to whom, and the time or times at which, grants of Restricted Stock Units will
be made, the number of units to be awarded, the price (if any) to be paid by the
recipient of Restricted Stock Units (subject to Section 7A(b)), the time or
times within which such Awards may be subject to forfeiture, and all other
conditions of the Awards.


The Committee may condition the grant of Restricted Stock Units upon the
attainment of specified performance goals or such other factors as the Committee
may determine, in its sole discretion.
The provisions of Awards of Restricted Stock Units need not be the same with
respect to each Participant.
(b) Awards. The prospective recipient of an Award of Restricted Stock Units
shall not have any rights with respect to such Award, unless and until such
recipient has executed an agreement evidencing the Award and has delivered a
fully executed copy thereof to the Corporation, and has otherwise complied with
the applicable terms and conditions of such Award.






11

--------------------------------------------------------------------------------





(i) The purchase price for awards of Restricted Stock Units, if any, shall be
determined by the Committee at the time of grant.
(ii) Awards of Restricted Stock Units must be accepted within a period of 60
days (or such shorter period as the Committee may specify at the time of grant)
after the Award date, by executing a Restricted Stock Unit Award Agreement and
paying whatever price (if any) is required under Section 7A(b)(i).
(iii) An Award of a Restricted Stock Unit is an Award that is valued by
reference to a share of Stock, which value may be paid to the Participant in
Stock or cash as determined by the Committee in its sole discretion upon the
satisfaction of such restrictions as the Committee may establish as described in
Section 7A(c) below. If a cash payment is made in lieu of delivering shares of
Stock, the amount of such payment shall be equal to the Fair Market Value of the
Stock as of the date immediately preceding the date of payment.
(c) Restrictions and Conditions. The Award of Restricted Stock Units pursuant to
this Section 7A shall be subject to the following restrictions and conditions:
(i) Subject to the provisions of this Plan and the Award agreement, during the
Restriction Period, the Participant shall not be permitted to sell, transfer,
pledge, assign, or otherwise encumber Restricted Stock Units awarded under the
Plan. Within these limits, the Committee, in its sole discretion, may provide
for the lapse of such restrictions in installments and may accelerate or waive
such restrictions in whole or in part, based on service, performance, or such
other factors or criteria as the Committee may determine, in its sole
discretion.
(ii) A Participant shall have no voting rights with respect to any Restricted
Stock Units granted hereunder.
(iii) At the discretion of the Committee, each Restricted Stock Unit
(representing one share of Stock) may be credited with cash and stock dividends
paid by the Corporation in respect of one share of Stock (“Dividend
Equivalents”). Dividend Equivalents shall be withheld by the Corporation for the
Participant’s account, and interest may be credited on the amount of cash
Dividend Equivalents withheld at a rate and subject to such terms as determined
by the Committee. Dividend Equivalents credited to a Participant’s account and
attributable to any particular Restricted Stock Unit (and earnings thereon, if
applicable) shall be distributed in cash or, at the discretion of the Committee,
in shares of Common Stock having a Fair Market Value equal to the amount of such
Dividend Equivalents and earnings, if applicable, to the Participant upon
settlement of such Restricted Stock Unit and, if such Restricted Stock Unit is
forfeited, the Participant shall have no right to such Dividend Equivalents.
(iv) Except as provided in Section 7A(c)(v) or as specifically provided in an
Award Agreement, upon termination of a Participant’s employment or service with
the Corporation and any Subsidiary for any reason during the Restriction Period,
all Restricted Stock Units subject to restriction shall be forfeited by the
Participant.
(v) In the event of hardship or other special circumstances of a Participant
whose employment or service with the Corporation and any Subsidiary is
involuntarily


12

--------------------------------------------------------------------------------





terminated (other than for Cause), the Committee may, in its sole discretion,
waive in whole or in part any or all remaining restrictions with respect to such
Participant’s Restricted Stock Units, based on such factors as the Committee may
deem appropriate.
(vi) The Committee may permit a Participant to elect to defer receipt of payment
of all or part of any Award of Restricted Stock Units pursuant to rules and
regulations adopted by the Committee.
SECTION 8. Long Term Performance Awards.
(a) Awards and Administration. Long Term Performance Awards may be awarded
either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the nature, length, and starting date of the
performance period (the “Performance Period”) for each Long Term Performance
Award, and shall determine the performance objectives to be used in valuing Long
Term Performance Awards and determining the extent to which such Long Term
Performance Awards have been earned. Performance objectives may vary from
Participant to Participant and between groups of Participants and shall be based
upon such Corporation, business unit, and/or individual performance factors and
criteria as the Committee may deem appropriate, including, but not limited to,
earnings per share or return on equity. Performance Periods may overlap and
Participants may participate simultaneously with respect to Long Term
Performance Awards that are subject to different Performance Periods and/or
different performance factors and criteria.
At the beginning of each Performance Period, the Committee shall determine for
each Long Term Performance Award subject to such Performance Period the range of
dollar values or number of shares of Stock to be awarded to the Participant at
the end of the Performance Period if and to the extent that the relevant
measure(s) of performance for such Long Term Performance Award is (are) met.
Such dollar values or number of shares of Stock may be fixed or may vary in
accordance with such performance and/or other criteria as may be specified by
the Committee, in its sole discretion.
(b) Adjustments of Awards. In the event of special or unusual events or
circumstances affecting the application of one or more performance objectives to
a Long Term Performance Award, the Committee may revise the performance
objectives and/or underlying factors and criteria applicable to the Long Term
Performance Awards affected, to the extent deemed appropriate by the Committee,
in its sole discretion, to avoid unintended windfalls or hardship.
(c) Termination of Employment or Service. Unless the Committee otherwise
determines at the time of grant, if a Participant terminates employment or
service with the Corporation during a Performance Period, then such Participant
shall not be entitled to any payment with respect to any Long Term Performance
Award subject to such Performance Period.
(d) Form of Payment. The earned portion of a Long Term Performance Award shall
be paid on a date specified by the Committee, which date shall be not later than
March 15 of the year following the year in which the relevant Performance Period
ends. Payment shall be




13

--------------------------------------------------------------------------------





made in the form of cash or whole shares of Stock, including Restricted Stock,
as the Committee shall determine at the time of grant. If and to the extent a
Long Term Performance Award is payable in Stock and the full amount of such
value is not paid in Stock, then the shares of Stock representing the portion of
the value of the Long Term Performance Award not paid in Stock shall again
become available for award under the Plan.
SECTION 9. Change in Control Provisions.
(a) Impact of Event.
In the event of a “Change in Control” as defined in Section 9(b), unless
otherwise determined by the Committee or the Board at the time of grant,
(i) Any Stock Appreciation Rights outstanding for at least six months and any
Stock Options awarded under the Plan not previously exercisable and vested which
have been held for at least six months from the date of grant, shall become
fully vested and exercisable.
(ii) The restrictions applicable to any Award of Restricted Stock or Restricted
Stock Units under the Plan shall lapse and such shares and Awards shall be
deemed fully vested.
(iii) The value of all outstanding Stock Options, Stock Appreciation Rights,
Restricted Stock, and Restricted Stock Units shall, unless otherwise determined
by the Committee at the time of grant, be cashed out on the basis of Fair Market
Value as of the date such Change in Control occurs.
(b) Definition of “Change in Control.” For purposes of Section 9(a), a “Change
in Control” means the happening of any of the following:
(i) When any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Corporation or a Subsidiary or any Corporation
employee benefit plan (including any trustee of such plan acting as trustee)),
is or becomes the “beneficial owner” (as defined in Rule 13d‑3 under the
Exchange Act), directly or indirectly of securities of the Corporation
representing 30 percent or more of the combined voting power of the
Corporation’s then outstanding securities without the consent of a majority of
the Board;
(ii) When, during any period of twelve consecutive months during the existence
of the Plan, the individuals who, at the beginning of such period, constitute
the Board of Directors of the Corporation cease for any reason other than death
to constitute at least a majority thereof, provided, however, that a director
who was not a director at the beginning of such period shall be deemed to have
satisfied the twelve-month requirement if such director was elected by, or on
the recommendation of, at least two-thirds of the directors who were directors
at the beginning of such period (either actually or by prior operation of this
Section 9(b)(ii);
(iii) a merger, consolidation, or similar transaction involving the Corporation
with another corporation or entity in which shareholders of the Corporation,
immediately prior to the merger, consolidation, or similar transaction, will not
beneficially own, immediately after the merger, consolidation, or similar
transaction, shares entitling such shareholders to more than 50% of all votes to
which all shareholders of the surviving corporation would be entitled to cast




14

--------------------------------------------------------------------------------





in the election of directors (without consideration of the rights of any class
of stock to elect directors by a separate class vote); or
(iv) a sale or other disposition of all or substantially all of the assets of
the Corporation.
SECTION 10. Amendments and Termination.
The Board may amend, alter, or discontinue the Plan at any time and from time to
time, but no amendment, alteration, or discontinuation shall be made which would
impair the rights of a Participant with respect to an Award, without the
Participant’s consent, or which, without the approval of the Corporation’s
shareholders, would:
(a) except as expressly provided in this Plan, increase the total number of
shares reserved for the purpose of the Plan; or
(b) change the classes of individuals eligible to participate in the Plan.
Subject to the above provisions, the Board shall have broad authority to amend
the Plan to take into account changes in applicable tax laws and accounting
rules, as well as other relevant regulatory developments.
SECTION 11. Unfunded Status of Plan.
The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Corporation, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Corporation. In its
sole discretion, the Committee may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Stock or
payments in lieu of or with respect to Awards hereunder, provided, however, that
the assets of any such trust or arrangement may not be transferred, assigned,
pledged, attached, encumbered, or otherwise subject to the claims of any
creditor of a Participant, and any such assets shall remain subject to the
claims of the Corporation’s creditors.
SECTION 12. General Provisions.
(a) The Committee may require each person purchasing shares pursuant to a Stock
Option under the Plan to represent to and agree with the Corporation in writing
that the Participant is acquiring the shares without a view to distribution
thereof. The certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.
All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations, and other
requirements of the Exchange Act, any stock exchange upon which the Stock is
then listed, and any applicable Federal or state securities law, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.




15

--------------------------------------------------------------------------------





(b) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to shareholder approval if such
approval is required, and such arrangements may be either generally applicable
or applicable only in specific cases.
(c) The adoption of the Plan shall not confer upon any Employee or Non-Employee
Director of the Corporation or any Subsidiary any right to continued employment
or service with the Corporation or any Subsidiary, as the case may be, nor shall
it interfere in any way with the right of the Corporation or any of its
Subsidiaries to terminate the employment or service of any of its Employees or
Non-Employee Directors at any time.
(d) No later than the date as of which an amount first becomes includible in the
gross income of the Participant for Federal or state income tax purposes with
respect to any Award, the Participant shall pay to the Corporation, or make
arrangements satisfactory to the Committee regarding the payment of, any
Federal, state, or local taxes of any kind required by law to be withheld, if
any, with respect to such amount. Unless otherwise determined by the Committee,
the minimum required withholding obligations may be settled with Stock,
including Stock that is part of the Award that gives rise to the withholding
requirement. The obligations of the Corporation under the Plan shall be
conditional on such payment or arrangements and the Corporation shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.
(e) At the time of grant, the Committee may provide in connection with any grant
made under this Plan that the shares of Stock received as a result of such grant
shall be subject to a right of first refusal, pursuant to which the Participant
shall be required to offer to the Corporation any shares that the participant
wishes to sell, with the price being the then Fair Market Value of the Stock,
subject to such other terms and conditions as the Committee specify at the time
of grant.
(f) The reinvestment of dividends in additional Restricted Stock (or in other
types of Awards) at the time of any dividend payment shall only be permissible
if sufficient shares of Stock are available under Section 3 for such
reinvestment (taking into account then outstanding Stock Options and other
Awards).
(g) The Committee shall establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable in the event
of the Participant’s death are to be paid.
(h) The Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania. Further, the Plan and all Awards shall be construed consistent
with Code Section 409A and all applicable guidance thereunder so as not to
result in the inclusion in any Participant’s income of any benefit under this
Plan or under any Award by reason of the application of such section.










16

--------------------------------------------------------------------------------





SECTION 13. Effective Date of Plan.
The Plan originally became effective on April 16, 2013, subject to the approval
of the Plan by the shareholders of the Corporation within 12 months of adoption
by the Board. If the Plan is not approved within such 12-month period, then the
Plan shall terminate and any Awards granted hereunder shall be void and of no
further force or effect. The Plan was amended and restated, effective December
5, 2018, to permit the award of Restricted Stock Units under the Plan.
SECTION 14. Term of Plan,
No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the date the Univest 2013 Long-Term Incentive Plan received shareholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date.
 
 
 


17